Case 6:20-cr-00172-MJJ-CBW Document 35 Filed 05/21/21 Page 1 of 3 PageID #: 104




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION


 UNITED STATES OF AMERICA                      CASE NO. 6:20-CR-00172-01

 VERSUS                                        JUDGE JUNEAU

 BRADLEY HARRIS (01)                           MAGISTRATE JUDGE CAROL B.
                                               WHITEHURST


                   REPORT AND RECOMMENDATION ON
                    FELONY GUILTY PLEA BEFORE THE
                   UNITED STATES MAGISTRATE JUDGE

       Pursuant to Title 28, United States Code, Section 636(b), and with the written

 and oral consent of the defendant, this matter was referred by the District Court for

 administration of guilty plea and allocution under Rule 11 of the Federal Rules of

 Criminal Procedure.

       This cause came before the undersigned United States Magistrate Judge for a

 change of plea hearing and allocution of the defendant, Bradley Harris, on May 5,

 2021. The defendant was present with his counsel, Dustin Talbot.

        For the proceeding, the United States Attorney, defense counsel, and the
  court reporter all appeared by videoconference. The defendant was in the facility
  where he was being held and appeared by videoconference. The defendant
  consented to appearing by videoconference, and both he and his lawyer explained
  they had discussed the matter. His image and voice were clear, and the undersigned
  confirmed he could see and hear the undersigned and the lawyers clearly.
        The Court proceeded without the defendant physically present because,
Case 6:20-cr-00172-MJJ-CBW Document 35 Filed 05/21/21 Page 2 of 3 PageID #: 105




                                           -2-

  during the national emergency created by the novel coronavirus, he could not be
  physically present without seriously jeopardizing public health and safety. See
  Proclamation Number 25 JBE 2020 (March 11, 2020); March 16, 2020 Order
  Regarding Court Operations Under the Exigent Circumstances Created by the
  COVID-19 Pandemic (as supplemented). The Court did not postpone the plea,
  because the Court found that a delay of the plea would cause serious harm to the
  interests of justice. Namely, any delay in the proceedings could result in the
  defendant serving more time in jail then his potential guideline sentence.
       After the hearing, and for the reasons orally assigned, it is the finding of the

 undersigned that the defendant is fully competent, that his plea of guilty is knowing

 and voluntary, and that his guilty plea to Count 1 is fully supported by a written

 factual basis for each of the essential elements of the offense.

       Additionally, the defendant voluntarily waived the fourteen-day objection

 period that would otherwise be available under 28 U.S.C. § 636. (Rec. Doc. 31).

       Therefore, the undersigned United States Magistrate Judge recommends that

 the District Court ACCEPT the guilty plea of the defendant, Bradley Harris, in

 accordance with the terms of the plea agreement filed in the record of these

 proceedings, and that Bradley Harris be finally adjudged guilty of the offense

 charged in Count 1.
Case 6:20-cr-00172-MJJ-CBW Document 35 Filed 05/21/21 Page 3 of 3 PageID #: 106




                                      -3-

       THUS DONE AND SIGNED in chambers, at Lafayette, Louisiana, on May

 21, 2021.



                                    ____________________________________
                                    CAROL B. WHITEHURST
                                    UNITED STATES MAGISTRATE JUDGE
